Title: Nicholas P. Trist to James Madison, 1 February 1828
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dr Sir
                            
                            
                                
                                    Friday morning.
                                
                                 Feby 1. 1828
                            
                        

                        The servant overtook Mr R So that you received your tardy letters yesterday evening. I here send the copies
                            mentioned in the letter which accompanied them. When you next write, please mention whether my letters of the 11. 18. 29.
                            have come to hand; & also a newspaper in which I carelessly enclosed a scrawl which,
                            for various reasons, I should not like to have fallen into the hands of post-office readers.
                        We have had spring weather here for several days past; and it would seem that the prospect for ice next
                            summer is not very flattering. Dr Blaettermann came up to see me day before yesterday, & brought the intelligence
                            of Dr Tucker’s death, at the University. According to his account, opium & Melancholy. Yr affte Servt.

                        
                            
                                N P Trist.
                            
                        
                    